ORDER

PER CURIAM
Defendant appeals the judgment entered upon his conviction of assault in the first degree, in violation of Section 565.020 RSMo 1994, and armed criminal action, in violation of Section 571.015 RSMo 1994, in the Circuit Court of Cape Girardeau County.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would serve no jurisprudential purpose. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).